Exhibit 10.2

 

 

June 14, 2020

 

 

 

Mr. Andrei Floroiu
385 Oyster Point Boulevard
South San Francisco, CA 94080

 

Dear Andrei,

 

On behalf of Vaxart, Inc. (the “Company”), I am pleased to provide you with this
letter agreement (this “Agreement”) setting forth the terms and conditions of
your employment as President and Chief Executive Officer (“CEO”) of the Company,
effective as of June 12, 2020 (the “Effective Date”).

 

1.     Term. The Company will employ you as CEO, upon the terms and subject to
the conditions set forth in this Agreement, for the period beginning on the
Effective Date and ending on the date of your termination of employment as set
forth in Section 10 below (the “Term”).

 

2.      Position and Duties. In your position as CEO, you will report directly
to the Board of Directors of the Company (the “Board”) and perform such duties
and responsibilities as may be properly and lawfully required from time to time
by the Board. In this regard, you shall support and implement the business and
strategic plans approved from time to time by the Board and shall support and
cooperate with the Company’s efforts to expand its businesses and operate
profitably and in conformity with the business and strategic plans approved by
the Board. You will devote your best efforts and full business time, energy and
talent to serving as CEO, and will perform your duties conscientiously and
faithfully, subject to the reasonable and lawful directions of the Board and in
accordance with the policies, rules and decisions adopted from time to time by
the Company and the Board. By signing this Agreement, you represent to the
Company that you have no contractual commitments or other legal obligations that
would prohibit you from performing your duties to the Company. During the Term,
you may not engage in any other employment, consulting or other business
activity that would significantly interfere with the performance of your duties
set forth in this Agreement or your fiduciary duties to the Company; provided,
however, that you may continue to serve as senior advisor to the chief executive
officer of Agenus Inc.

 

3.     Board Service. During the Term you will continue to serve on the Board,
subject to re-election by the Company’s stockholders. Due to your status as an
insider during the Term, however, you will no longer serve on any Board
committees and will not receive any non-employee director cash retainers or
equity compensation under the Company’s director compensation program for your
services as a director.

 

4.     Base Salary. During the Term, you will receive a base salary at the
annual rate of $400,000, which shall be payable in regular installments in
accordance with the Company’s normal payroll practices.

 

 

--------------------------------------------------------------------------------

 

 

5.     Annual Bonus. During the Term, you shall be eligible to participate in
the Company’s annual bonus program. Your “target” bonus opportunity shall be 50%
of your annual base salary, which shall be pro-rated for the 2020 fiscal year.
Your payment under the annual bonus program shall be based on the extent to
which certain performance objectives established by the Board have been achieved
for that year, in the sole discretion of the Board. We anticipate that the
performance objectives will include a mix of Company-wide or division-wide
financial goals and individual goals. You must be actively employed by the
Company at the last day of the fiscal year to be eligible for an annual bonus
payment for that fiscal year. Nothing contained in this Section 5 will guarantee
you any specific amount of annual bonus compensation.

 

6.     Success Bonus. You shall be eligible to for a bonus equal to $100,000
(the “Success Bonus”) if you remain continuously employed through the earlier of
the following dates (a) the date that the Company executes a substantial
strategic agreement, as determined by the Board (a “Strategic Agreement”), and
(b) the date on which a Change in Control (as defined below) occurs (the
earliest such date being the “Vesting Date”), in either case on or before
November 30, 2020. If earned, the Success Bonus will be paid to you within 15
business days after the Vesting Date. In the event that your employment with the
Company terminates for any reason (or no reason) prior to the Vesting Date, or a
Vesting Date does not occur by November 30, 2020, then the Success Bonus will be
forfeited without further action or notice.

 

7.     Stock Options.

 

 

(a)     As of June 15, 2020 (the “Grant Date”), the Company will grant to you an
option to purchase 845,280 shares of the Company’s common stock under the
Company’s 2019 Equity Incentive Plan (the “Equity Plan”) at a strike price equal
to the closing price of the Company’s common stock on the Grant Date (the
“Time-Based Option”). The Time-Based Option shall vest as follows: 25% on the
first anniversary of the Grant Date and 75% in equal monthly installments over
the three-year period commencing on such first anniversary, with accelerated
vesting with respect to 50% of any then-unvested option shares upon the
Company’s execution of a Strategic Agreement, and with accelerated vesting in
full in the event of a “Change in Control” (as defined under the Equity Plan).
Except as specifically provided in this Section 7, the Time-Based Option shall
be granted upon the terms, and subject to the conditions, of the Equity Plan and
the award agreement evidencing the grant of the Time-Based Option, as provided
to senior executives of the Company generally.

 

(b)     As of the Grant Date, the Company will grant to you an option to
purchase 900,000 shares of the Company’s common stock under the Equity Plan at a
strike price equal to the closing price of the Company’s common stock on the
Grant Date (the “Performance-Based Option”). The Performance-Based Option shall
vest as follows: (i) one-third if the Company achieves a per share closing price
equal to $5.00 or more during any 10-consecutive trading days after the Grant
Date but before November 30, 2020, or such later date as determined by the Board
(the “Reference Date”), (ii) one-third if the Company achieves a per share
closing price equal to $7.50 or more during any 10-consecutive trading days
after the Grant Date but before the Reference Date, and (iii) one-third if the
Company achieves a per share closing price equal to $10.00 or more during any
10-consecutive trading days after the Grant Date but before the Reference Date,
in each case subject to your continued employment. In the event a Change in
Control occurs before the Reference Date, any unvested portion of the
Performance-Based Option shall vest in accordance with the above schedule based
on the Company attaining the specified stock price immediately prior to the
closing of such transaction (rather than based on a 10-consecutive trading day
period). Except as specifically provided in this Section 7, the
Performance-Based Option shall be granted upon the terms, and subject to the
conditions, of the Equity Plan and the award agreement evidencing the grant of
the Performance-Based Option, as provided to senior executives of the Company
generally.

 

2

--------------------------------------------------------------------------------

 

 

8.      Expenses and Benefits. During the Term, the Company will reimburse you
for business expenses, including travel costs while travelling on Company
business, in accordance with the Company’s regular policy for reimbursement of
business expenses applicable to senior executive officers. As a full-time
employee, you shall be eligible to participate in all welfare, perquisites,
fringe benefit, insurance, retirement and other benefit plans, practices,
policies and programs, maintained by the Company and its affiliates applicable
to senior executives of the Company generally, in each case as amended from time
to time.

 

9.     Indemnification and Insurance. The Company will indemnify you with
respect to activities in connection with your employment as CEO to the full
extent provided for in its corporate charter, Bylaws or any other
indemnification policy or procedure as in effect from time to time and
applicable to its other directors and senior executive officers. In addition,
you will be named as an insured in your capacities as CEO and as director of the
Company on the director and officer liability insurance policy currently
maintained, or as may be maintained, by the Company from time to time.

 

10.     Termination of Employment. The Company is excited about you joining us
and looks forward to a beneficial and productive relationship. Nevertheless,
please note that this offer letter is not a contract of employment for any
specific or minimum term and that the employment the Company offers you is
terminable at will. This means that our employment relationship is voluntary and
based on mutual consent. You may resign your employment and the Company likewise
may terminate your employment, at any time, for any reason, with or without
cause or advance notice. Any prior oral or written representations to the
contrary are void. Notwithstanding any other provision of this Agreement, upon
the termination of your employment for any reason, unless otherwise requested by
the Board, you shall immediately resign from all positions that you hold with
the Company and its affiliates, including the Board and the boards of directors
or committees of the Company’s affiliates.

 

11.     Severance. You shall participate in the Company’s Severance Benefit
Plan, as amended from time to time (the “Severance Plan”), subject to applicable
eligibility requirements set forth in Section 3 of the Severance Plan. A copy of
the Severance Plan is attached. Notwithstanding anything contained in the
Severance Plan to the contrary, your “Non-CiC Severance Period”, as defined in
the Severance Plan, shall be 3 months and your “CiC Severance Period”, as
defined in the Severance Plan, shall be 6 months.

 

12.     Restrictive Covenant – Outside of CA. You agree that during the period
of your employment with the Company and for a period of two (2) years
thereafter, you shall not compete anywhere in the world outside the State of
California with the Company to develop, sell, market, or offer to sell products
that are competitive with any products being developed or sold by the Company.

 

3

--------------------------------------------------------------------------------

 

 

13.      Additional Tax Issues. The Company hereby agrees that, for purposes of
determining whether any potential parachute payment to Executive would be
subject to an excise tax under Section 4999 of the Internal Revenue Code, the
non-compete set forth in Section 12 of this Agreement (the “Non-Compete
Provision”) shall be treated as an agreement for the performance of personal
services. The Company hereby agrees to take into account the value of any
reasonable compensation for personal services rendered or to be rendered by
Executive before or after the change in control, including the Non-Compete
Provision, and shall cooperate with Executive in good faith when valuing any
such services, including the Non-Compete Provision, to minimize Executive’s
excise tax under Section 4999 of the Internal Revenue Code, in each case to the
extent permitted under applicable law.

 

14.      Miscellaneous. This Agreement, along with any other documents
referenced herein, supersedes and replaces any prior agreements, representations
or understandings (whether written, oral, implied or otherwise) between you and
the Company, and constitutes the complete agreement between you and the Company,
regarding your position as CEO. This Agreement may not be amended or modified,
except by an express written agreement signed by both you and an officer of the
Company duly authorized by the Board. Neither party may assign or delegate any
of its or his obligations hereunder without the prior written consent of the
other party, provided that the Company may assign this Agreement in connection
with a sale or other disposition of all or substantially all of its assets. This
Agreement will be binding upon and will inure to the benefit of you and your
administrators, executors, heirs and permitted assigns, and the Company and its
successors and permitted assigns. The terms of this Agreement and the resolution
of any disputes as to the meaning, effect, performance or validity of this
Agreement or arising out of, related to, or in any way connected with, this
Agreement, your employment with the Company or any other relationship between
you and the Company will be governed by New York law, excluding laws relating to
conflicts or choice of law. In any action between the parties arising out of or
relating to any such disputes, each of the parties irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the state and federal courts located in New York City. The Company and its
affiliates may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes as the Company and its affiliates are
required to withhold pursuant to any law or government regulation or ruling.
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by electronic mail or other
means of electronic transmission shall be deemed to have the same legal effect
as delivery of an original signed copy of this Agreement.

 

15.     Conditions. Notwithstanding anything set forth herein to the contrary,
your commencement of, and continued employment with, the Company is contingent
upon: (a) verification of your right to work in the United States, as
demonstrated by your completion of the I-9 form upon hire and your submission of
acceptable documentation (as noted on the I-9 form) verifying your identity and
work authorization within 3 calendar days after starting employment; (b)
satisfactory verification of a background investigation and positive reference,
and (c) you signing the Company’s standard Employee Invention Assignment and
Confidentiality Agreement in a form to be provided by the Company prior to the
Effective Date. Your employment may be immediately terminated by the Company if
any of the above conditions are not satisfied, with any such termination to be
treated as a termination by the Company for “Cause” under the Severance Plan.

 

(Signatures are on the following page)

 

 

4

--------------------------------------------------------------------------------

 

 

 

Once again, I am pleased to extend this offer of employment. Please confirm your
agreement with these terms by signing below and return a copy for our files. If
you have any questions, or need additional information, please give me a call.

 

Sincerely,

 

VAXART, INC.

 

By:

/s/ Todd C. Davis

 

Todd Davis, Chair of the Compensation Committee

 

 

 

AGREED AND ACCEPTED:

 

 

By:

/s/ Andrei Floroiu

 

June 14, 2020

 

Andrei Floroiu

 

Date

 

 

5

 
 